Citation Nr: 0906619	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  08-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
January 1946.  His separation documents reflect that he was 
awarded the Combat Infantryman Badge.  The Veteran died in 
June 2007.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey in which service connection for the 
cause of the Veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318 was denied.

The appellant testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in January 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1. The death certificate reveals that the Veteran died on 
June [redacted], 2007; the cause of death was listed respiratory 
arrest, due to congestive heart failure, as the result of 
coronary artery disease.

2. At the time of the Veteran's death, he was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; residuals of cold injury 
to the right lower extremity, evaluated as 30 percent 
disabling; residuals of cold injury to the left lower 
extremity, evaluated as 30 percent disabling; residuals of 
peripheral neuropathy, right lower extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; and pes planus, 
evaluated as zero percent disabling.  In addition, the 
Veteran was in receipt of a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities, effective from May 28, 
1998.

3. The medical evidence establishes that the Veteran's 
coronary artery disease is the etiological result of his 
service-connected cold injury residuals.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death is met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
1137, 1310, 1318, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.22, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the appellant.

I.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death. 
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

The death certificate reflects that the Veteran died in June 
2007. The cause of death was listed as respiratory arrest due 
to congestive heart failure, which was the consequent of 
coronary artery disease.

At the time of the Veteran's death, he was service-connected 
for PTSD, evaluated as 70 percent disabling; residuals of 
cold injury to the right lower extremity, evaluated as 30 
percent disabling; residuals of cold injury to the left lower 
extremity, evaluated as 30 percent disabling; residuals of 
peripheral neuropathy, right lower extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; and pes planus, 
evaluated as zero percent disabling.  In addition, the 
Veteran was in receipt of a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities, effective in May 1998.

In an October 2007 statement, the Veteran's private treating 
physician posited that the Veteran's exposure to cold during 
active service may or may not have lead to his development of 
coronary artery disease.  The physician stated it was 
difficult to exclude the association with cold injury as part 
of the etiology of the Veteran's development of coronary 
artery disease.

Given the physician's uncertain use of "may or may not", 
the RO requested an opinion based on review of the Veteran's 
claims file by a VA examiner.  The opinion, dated in January 
2008, reflects that the Veteran had multiple risk factors for 
development of coronary artery disease, including diabetes 
mellitus, hypertriglyceridemia, and obesity.  The examiner 
opined that the most likely cause of the Veteran's coronary 
artery disease was the diabetes mellitus.  The examiner 
explained that the cold injuries which the Veteran incurred 
more than 60 years ago had no bearing or causal relationship 
to coronary artery disease, which developed many years later, 
and thus had no causal relationship to his cause of death.

The appellant testified in January 2009 before the 
undersigned Veteran's Law Judge.  In pertinent part, she 
testified that the Veteran had his first heart attack in 
1991, and was in treatment for his heart condition from that 
time forward.  She further testified that he was not 
diagnosed with or treated for diabetes mellitus until 1999, 
and that he did not gain weight until after he was 
hospitalized at the end of his life.  The appellant is 
competent to attest to her observations of the Veteran's 
treatment for certain conditions and his appearance.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994)

Medical treatment records in the claims file are consistent 
with the appellant's testimony.  VA examination conducted in 
November 1998 reflects a history of coronary artery disease, 
status post angioplasty and stent placement with a history of 
myocardial infarction, hypertension, and increased 
cholesterol.  However, clinical findings noted slightly 
elevated glucose, but otherwise normal limits.  Diabetes 
mellitus was not diagnosed.  A VA examination conducted in 
February 2006 shows a history of non insulin dependent 
diabetes, by report of the veteran.

The appellant also presented a January 2009 statement from 
the Veteran's private treating physician.  The physician is 
the same physician who offered the October 2007 statement.  
He refined his opinion to reflect that he now believes it is 
at least as likely as not that coronary artery disease 
development was related to the Veteran's extreme cold 
exposure.  The physician explained that the Veteran clearly 
had coronary artery disease, and did have frostbite exposure 
during his service in World War II.  It was thus difficult to 
exclude the association as part of the etiology in the 
Veteran's development of coronary artery disease.

There are no other findings or opinions against a finding 
that the Veteran's heart condition is the result of his 
longstanding cold injury residuals.

The January 2008 VA opinion purports to be based on review of 
the Veteran's claims file, but fails to explain how diabetes 
mellitus and obesity can be the cause of a heart condition 
with myocardial infarction when the development of both the 
diabetes mellitus and obesity occurred many years after the 
development of the heart condition.  In contrast, the private 
treating physician's statements were informed by a 
longstanding history of treatment and evaluation of the 
Veteran prior to his death.

The medical evidence is, at the very least, in equipoise; and 
the benefit of the doubt goes to the appellant. See 38 C.F.R. 
§ 3.102. Service connection for the cause of the Veteran's 
death is warranted.

Given that service connection for the cause of the Veteran's 
death has been granted, the claim for DIC is rendered moot.  
38 C.F.R. § 1318; 38 C.F.R. § 3.22.


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


